                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                         AT KNOXVILLE


  MICHELLE L. ALMANZA,                                      )
                                                            )
          Plaintiff,                                        )
                                                            )        CIV. NO.: 3:15-cv-389
  v.                                                        )
                                                            )        Chief Judge Varlan
  WILLIAM P. BARR,                                          )        Magistrate Judge Guyton
  Attorney General, United States Department                )
  of Justice,                                               )
                                                            )
          Defendant.                                        )

       PLAINTIFF’S AMENDED AND SUPPLEMENTAL MOTION FOR AWARD OF
                        ATTORNEYS’ FEES AND COSTS

                  Plaintiff, Michelle Almanza, through counsel, files this Amended and

  Supplemental Motion for Award of Attorneys’ Fees and Costs pursuant to Title VII of the Civil

  Rights Act, 42 U.S.C. § 2000e-5(k) and the Age Discrimination in Employment Act (ADEA), 29

  U.S.C. § 216(b) to account for additional time invested in this case after she filed her initial motion

  for award of fees and costs on November 19, 2018. This supplemental motion includes a request

  for attorneys’ fees for services performed from November 17, 2018 through March 28, 2019. 1

  Plaintiff’s request for supplemental fees and costs is fully compensable because courts have

  consistently held that attorneys may be awarded compensation for the time spent litigating the

  issue of a reasonable fee. See, e.g., Ne. Ohio Coal. for the Homeless v. Husted, 831 F.3d 686, 720-

  25 (6th Cir. 2016) (Abrogating the rule that limits the hours allowed for preparing and litigating

  the attorney fee case and holding that all time spent litigating the fee issue is fully compensable);


  1
    Due to technical difficulties that prevented her from filing through ECF, Plaintiff sent her initial motion
  for fees and costs, with all exhibits, to the Court by e-mail to chambers on November 16, 2018. On
  November 19, 2018, Plaintiff was able to file her brief and exhibits through ECF reflecting time worked
  through November 16. Any time after 11/16/18 is included in this supplemental motion.



Case 3:15-cv-00389-TAV-HBG Document 148 Filed 03/28/19 Page 1 of 5 PageID #: 7247
  ABC v. Brunner, No. 1:04-cv-750, 2008 U.S. Dist. LEXIS 119364, at *18-19 (S.D. Ohio Sept. 30,

  2008) (refusing to impose arbitrary limit on time spent litigating attorneys' fees award where the

  federal agency’s “impenitent strategy” resulted in voluminous hours spent on the case, and finding

  that Plaintiffs should not be punished for responding to such litigation strategy with the “fervor

  and diligence necessary to ethically advocate”).

         In support of this Supplement, the Plaintiff relies on the following documents:

         Exhibit 1:     Declaration of Attorney Jennifer Morton;

         Exhibit 1-A: Supplemental Statement of Services by Attorney Jennifer Morton;

         Exhibit 1-B:   Supplemental Statement of Services by Legal Assistant Cheryl Mahaffy,

                        and Statement of Services by Legal Assistant Leena Juwaid;

         Exhibit 1-C:   Receipt for additional expense;

         Exhibit 2:     Declaration of Attorney Maha M. Ayesh;

         Exhibit 2-A: Supplemental Statement of Services by Attorney Maha Ayesh.



         Plaintiff incorporates by reference her initial Motion for Award of Attorneys’ Fees and

  Costs and related Memorandum of Law [Docs. 130, 132], her reply to Defendant’s response in

  opposition to that motion [Doc. 147], and all supporting declarations and exhibits.

         For the Court’s convenience, the requested attorneys’ fees and expenses are summarized

  in full below. In preparing this summary, Plaintiff calculates fees based on hourly rates of $400

  for Attorney Morton and $300 for Attorney Ayesh. Plaintiff’s initial motion for award of

  attorneys’ fees filed on 11/19/18 identified a reasonable range of hourly rates up to $400 for Ms.

  Morton and $300 for Ms. Ayesh, based on supporting declarations and other evidence, as well as

  this Court’s prior awards. For the reasons summarized in Plaintiff’s Reply to Defendant’s




Case 3:15-cv-00389-TAV-HBG Document 148 Filed 03/28/19 Page 2 of 5 PageID #: 7248
  Response to Motion for Award of Fees and Costs, specifically PageID ##7118-7120, Plaintiff

  amends her initial motion to clarify that she is requesting the rates of $400 for Morton and $300

  for Ayesh as appropriate under the facts of this case.

           As the prevailing party, Ms. Almanza moves for fees and costs as follows:



  Attorney/Legal Staff Fees:

                                                 Time Billed (hours)      Hourly Rate     Amount of Fees
                                                                           Requested        Requested
      Attorney Jennifer B Morton:

                     Initial Motion for Fees                  1952.01         $400            $780,804.00

             Supplemental Motion for Fees                         170 2       $400              $68,000.00

      Attorney Maha M. Ayesh:

                     Initial Motion for Fees                   813.10         $300            $243,900.00

             Supplemental Motion for Fees                        84.22        $300              $25,255.00

      Senior Legal Assistants/Law Clerk:

                     Initial Motion for Fees                  191.45 3        $100              $19,145.00

             Supplemental Motion for Fees                          .70        $100                   $70.00

      Junior Legal Assistants:

                     Initial Motion for Fees                     69.25        $50                $3,462.50

             Supplemental Motion for Fees                        13.10        $50                  $655.00


  2
    Attorney Morton has reduced her time sought in this supplemental motion in order to facilitate this
  Court’s resolution of this case. See Morton Declaration ¶ 6.
  3
    As Defendant pointed out in Exhibit A to its Response brief (Doc. 138, PageID #6636), Plaintiff reported
  in her initial motion that the total legal assistant and law clerk time was 159.8 hours. That figure was the
  total just for Ms. Mahaffy and Ms. Collins, and Plaintiff mistakenly failed to include law clerk Kevin
  Morris’s time, although a detailed statement of Mr. Morris’ time spent on the case was included in the
  exhibits to the motion. (See Doc. 130-3, PageID ##6434-35.) 191.45 hours is the total for the two senior
  legal assistants, Ms. Mahaffy and Ms. Collins, and law clerk Mr. Morris.



Case 3:15-cv-00389-TAV-HBG Document 148 Filed 03/28/19 Page 3 of 5 PageID #: 7249
                    Total fees requested                                        $1,141,291.50


  Expenses:

   Initial Motion for Fees                                                            $16,753.81

   Supplemental Motion for Fees                                                           $65.40

                                    Total expenses requested                          $16,819.21



  TOTAL FEES AND COSTS REQUESTED:                                                   $1,158,110.71




                              Respectfully submitted this 28th day of March 2019.



                                                    s/ Jennifer B. Morton
                                                    Jennifer B. Morton, BPR #015585
                                                    Maha M. Ayesh, BPR #025244
                                                    JENNIFER MORTON LAW, PLLC
                                                    8217 Pickens Gap Road
                                                    Knoxville, TN 37920
                                                    (865) 579-0708
                                                    jen@jmortonlaw.com
                                                    maha@jmortonlaw.com

                                                    Attorneys for Plaintiff Michelle Almanza




Case 3:15-cv-00389-TAV-HBG Document 148 Filed 03/28/19 Page 4 of 5 PageID #: 7250
                                   CERTIFICATE OF SERVICE


         I hereby certify that on March 28, 2019, a copy of the foregoing was filed electronically.

  Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties

  indicated on the electronic filing receipt. Parties may access the filing through the Court’s

  electronic filing system.



                                           s/ Jennifer Morton




Case 3:15-cv-00389-TAV-HBG Document 148 Filed 03/28/19 Page 5 of 5 PageID #: 7251
